Case 1:17-cr-00101-LEK Document 438 Filed 03/19/19 Page 1 of 2   PageID #: 3839




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101 JEK
   AMERICA,
                                       DEFENDANT’S “DEMAND
          Plaintiff,                   FOR THE GOVERNMENT TO
                                       CORRECT TITLE 28 USC 1654
         v.                            TO REFLECT THE ACT
                                       CONGRESS PASSED INTO
                                       LAW;” DECLARATION OF
   ANTHONY T. WILLIAMS,                COUNSEL; EXHIBIT “A;”
                                       CERTIFICATE OF SERVICE
          Defendant.


       DEFENDANT’S “DEMAND FOR THE GOVERNMENT TO
        CORRECT TITLE 28 USC 1654 TO REFLECT THE ACT
               CONGRESS PASSED INTO LAW”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides Defendant’s “DEMAND FOR THE GOVERNMENT TO

   CORRECT TITLE 28 USC 1654 TO REFLECT THE ACT
Case 1:17-cr-00101-LEK Document 438 Filed 03/19/19 Page 2 of 2   PageID #: 3840




   CONGRESS PASSED INTO LAW” attached as Exhibit “A,” and

   Declaration of Counsel.

      Dated: March 19, 2019



                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
